department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-124132-18 date date internal_revenue_service number release date index number -------------------------- ---------------------------------- ------------------------------- --------------------------------------- -------------------------- re ------------------------------------- legend --------------------------------------------- ------------------------------------------------------- --------------- ---------------------------------- ---------------------------------------------------- parent --------------------------------------------------- company --------------------------------------------------- taxpayer --------------------------------------------------- division commission a commission b state a state b state c a b c bill bill bill sec_1 sec_2 sec_3 date -------------------------------- ----------- ------- ------- --------------- ---- ------------ ----------- ------------ ------------- ----------------------------------------------------- ----------------------------------------------- ----------------------------------------------- ---------------------- plr-124132-18 year year ------- ------- dear --------------- this is in response to your request for a ruling submitted by your authorized representative concerning the federal_income_tax consequences of the transaction and facts you have described below taxpayer a corporation formed under the laws of state a is a regulated electric utility that services retail electric customers in portions of state b and five other states division is a division of taxpayer that provides electric service in state b division is subject_to the regulatory jurisdiction of commission a and commission b as to the terms and conditions of service including the rates it can charge for the provision of service in general both regulators establish division’s rates based on its costs to provide its regulated electric service including a return on its investment in the regulated business taxpayer employs an accrual_method of accounting and reports on a calendar_year basis taxpayer is an indirect wholly owned subsidiary of company company is a state c_corporation it is a holding_company that conducts various regulated and non-regulated energy-related businesses through subsidiaries and affiliates company is b owned by parent parent is the parent of an affiliated_group_of_corporations that files a federal consolidated_income_tax_return this group includes taxpayer in year state b enacted bill this legislation added sec_1 to the state b code in year state b enacted bill this legislation added numerous sections to the state b code most pertinent to this request is sec_2 in pertinent part these provisions allow a utility customer to identify a renewable energy facility and negotiate the terms and conditions including the price under which it would be willing to purchase power from the facility assuming the quantity of energy involved meets the requirements of the statute the customer may request that the utility that serves it enter into two back-to-back power purchase agreements ppas the first ppa wholesale ppa is an agreement between the utility and the owner of the facility whereby the owner agrees to provide the utility with and the utility agrees to take the quantity of energy from the facility agreed upon between the customer and the owner of the facility under the terms and conditions the customer and the resource negotiated the second ppa retail ppa is between the utility and the customer contract customer whereby the utility agrees to provide the customer with and the customer agrees to take the energy purchased by the utility pursuant to the wholesale ppa at the utility’s cost the retail ppa is subject_to the jurisdiction of commission a the provisions added by bill and bill the bills require that if requested the utility must enter into these two ppas plr-124132-18 additionally the utility can charge the contract customer for all reasonable identifiable costs associated with the provision of the energy including transportation billing administrative and other services as determined by commission a the provisions of the bills also require the wholesale ppa to provide that if the utility’s contract customer defaults on its obligation to take energy under the retail ppa the utility ceases to be obligated to take power under the wholesale ppa the provisions of the bills require commission a to approve contracts that meet the requirements of the statute a facility the costs of which have been included in a utility’s regulated rates is excluded from the operation of these provisions on date the governor of state b signed into law bill which added sec_3 sec_3 specifically confirms that qualified utilities utilities that service more than c retail customers in state b are permitted to acquire and own solar resources referred to in the statutory provisions added by bill specifically sec_3 provides in part that a qualified utility may apply to commission a to acquire a solar electric generating facility to service a contract customer using rate recovery based on a competitive market price the application shall include a proposed solicitation process for the energy resource and the criteria proposed to be used to evaluate the responses upon completion of an approved solicitation process the utility may seek approval for acquisition of the energy resource that won the bid commission a may approve the acquisition with rate recovery based on a competitive market price only if it determines that the utility’s bid for the resource is the lowest cost ownership option for the utility if the utility acquires a facility it must enter into a ppa with its contract customer that incorporates the terms and conditions the customer negotiated with the prior owner of the project this ppa is subject_to commission a’s jurisdiction under the program established by statute any of division’s large customers may identify a solar_energy resource resource from which it is willing to purchase electricity this resource may be identified through a request for proposal rfp process it conducts itself or which is conducted by division at the behest of the customer the results of which are meant to identify the lowest cost ownership option for the utility after satisfying other non-price criteria enumerated by the customer and division non- price criteria will include but not necessarily be limited to items such as credit quality of the resource owner ability to deliver a completed resource in a timely manner access to transmission without undue transmission upgrade costs and ability to demonstrate that the resource owner has negotiated a purchase option with division once the lowest cost ownership option has been verified the terms and conditions for the sale and purchase of power are negotiated between the proposed customer and the owner of the resource under sec_3 division is permitted to apply to commission a to acquire the resource the administrative steps in the acquisition process are those outlined above in the description of bill once division’s application is approved it must charge its contract customer for energy at the rate that was negotiated between that customer and the owner of the resource from whom division acquired it plus reasonable non-energy costs plr-124132-18 the taxpayer has requested us to rule that that portion of any solar electric generating facility owned by taxpayer the electric output from which is charged to participating state b customers based on rates established under the contract customer program described above on a bilaterally negotiated in lieu of a cost of service basis will not be public_utility_property within the meaning of sec_46 sec_168 and the regulations promulgated thereunder sec_168 of the internal_revenue_code code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 of the code defines in part public_utility_property as property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof prior to the revenue reconciliation act of the definition of public_utility_property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer the definitions of public_utility_property contained in sec_168 and former sec_46 are essentially identical sec_1_167_l_-1 restates the statutory definition providing that property will be considered public_utility_property if it is used predominantly in a public_utility activity and the rates are regulated sec_1 l - b provides that rates are regulated for such purposes if they are established or approved by a regulatory body the terms established or approved are further defined to include the filing of a schedule of rates with the regulatory body which has the power to approve such rates even though the body has taken no action on the filed schedule or generally leaves undisturbed rates filed the regulations under former sec_46 specifically sec_1_46-3 contain an expanded definition of regulated rates this expanded definition embodies the notion of plr-124132-18 rates established or approved on a rate of return basis in addition there is an expressed reference to rate of return in sec_1_167_l_-1 the operative rules for normalizing timing differences relating to use of different methods and periods of depreciation are only logical in the context of rate of return regulation the normalization method which must be used for public_utility_property to be eligible for the depreciation allowance available under sec_168 is defined in terms of the method the taxpayer uses in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account therefore for purposes of application of the normalization rules the definition of public_utility_property is the same for purposes of the investment_tax_credit and depreciation thus the key factors in determining whether property is public_utility_property are that the property must be used predominantly in the trade_or_business of the furnishing or sale of inter alia electrical energy the rates for such furnishing or sale must be established or approved by a state or political_subdivision thereof any agency_or_instrumentality of the united_states or by a public service or public_utility commission or similar body of any state or political_subdivision thereof and the rates so established or approved must be determined on a rate-of-return basis as indicated above under normal circumstances retail sales come within the pricing jurisdiction of commission a however the provisions of the bills over-ride the power of division a to prescribe and or alter the terms and conditions of the arrangement negotiated between the contract customer and the original resource owner thus as to the retail ppa the third public_utility_property qualification requirement regulatory cost-based pricing jurisdiction is lacking however even if commission a were construed to have pricing jurisdiction it does not have the power to impose prices based on division’s costs in the exercise of that jurisdiction the only ability it has is to consider the terms of the deal negotiated between the contract customer and the original resource owner thus any pricing ultimately approved by commission a will not be based on its authority to impose rates based on division’s cost of service accordingly we conclude that that portion of any solar electric generating facility owned by taxpayer the electric output from which is charged to participating state b customers based on rates established under the contract customer program described above on a bilaterally negotiated in lieu of a cost of service basis will not be public_utility_property within the meaning of sec_46 sec_168 and the regulations promulgated thereunder plr-124132-18 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed concerning whether the contract to sell electricity constitutes a service_contract under sec_7701 in addition no opinion is expressed concerning whether the taxpayer is the owner of the facility generating electricity for federal_income_tax purposes further no opinion is expressed or implied on the classification of the property under sec_168 except as provided in sec_168 section dollar_figure of revproc_87_56 1987_2_cb_674 provides however that asset classes in revproc_87_56 include property described in such asset classes without regard to whether a taxpayer is a regulated_public_utility or an unregulated company sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
